Citation Nr: 1025146	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling, to include the issue of whether a compensable rating 
was warranted prior to May 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Houston, Texas.

The issue of entitlement to an initial increased rating for 
service-connected bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

REMAND

During his May 2010 Travel Board hearing, the Veteran testified 
that his hearing loss had worsened since his most recent May 2009 
VA audiological examination, and, specifically, that his VA 
physicians had issued hearing aids since that time.  (T-9,11).  
In view of these contentions, together with records indicating 
that the May 2009 VA examiner was unable to obtain reliable 
speech recognition scores at that time, the Board finds that the 
Veteran should be accorded a VA examination in order to determine 
the current severity of the Veteran's service-connected bilateral 
hearing loss.

Additionally, it appears the Veteran receives regular care at the 
Beaumont VA Outpatient Clinic in Beaumont, Texas.  Updated 
treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of the 
Veteran's updated treatment records at the 
Beaumont Outpatient Clinic dated since 
January 2009.  All attempts to obtain 
these records and any negative response 
should be fully documented in the claims 
file.

2.	The Veteran should be scheduled for a VA 
audiological examination to determine the 
current nature, extent and severity of his 
service-connected bilateral hearing loss.  
The examiner should review the claims file 
in conjunction with the examination, and 
such review should be noted in the 
examination report.

3.	After completing the requested actions, 
the RO should readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


